Title: Thomas Jefferson to John Wayles Eppes, 24 January 1811
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Monticello Jan. 24. 11.
          
            The Chronological appendix to the paper I sent you on the subject of Louisiana had been retained, as I conjectured, in the Secretary of State’s office, from which I have since recieved it, & now inclose it to you. it is an indispensable companion to the other as referring to the authorities for the several facts stated in that. the subject of your closed doors is perfectly secret here. I conjecture & hope it is on taking possession of E. Florida. it would end in your paying at the conclusion of peace, the price we were disposed to give for it (seven millions.) deducting three millions due us from Spain for spoliations. and this I would do, whether required or not.
           Francis enjoys perfect health, and is in his first Latin declension. I shall turn him of over to Jefferson during my absence in Bedford to which place I set out in two or three days, & shall be absent 3. or 4. weeks. I am in hopes the next post will bring the papers I wrote for in my letter to you of the 10th as in Bedford I should have full leisure to make the requisite use of them.
            I have just read your Orleans act. you should have limited that state Westwardly by the Sabine river & thence North to it’s Northern boundary. it would give no discontent now, but may be difficult if not impracticable hereafter. this would not have relinquished your claim further Westwardly more than the limitation to the Iberville relinquishes our claim further Eastwd
          
            always affectionately yours
            
 Th: Jefferson
          
        